Citation Nr: 9932622	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  94-08 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
rated 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability by reason of service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

REMAND

The veteran had active military service from May 1968 to 
April 1970. This case is before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) regional office (RO), in New Orleans, 
Louisiana.  

The matter was remanded to the RO for further development in 
April 1996, and again in March 1998.  The development was 
undertaken, and the case has been returned to the Board.

The Board is in receipt of a psychological report dated 
August 1999 from Lester Clayton Culver, Ph.D.  This was 
received by the Board from the appellant, in October 1999, 
after the claims file was forwarded for adjudication to the 
Board. The RO has not reviewed this evidence and the veteran 
did not waive RO consideration. Under the controlling 
regulation, 38 C.F.R. § 20.1304(c), any evidence received 
without the veteran's explicit waiver of consideration by the 
agency of original jurisdiction must be referred back to the 
RO for initial review and preparation of a supplemental 
statement of the case.

To ensure that the VA has met its duty to assist the veteran 
in developing his claim and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following:

1.  The RO should review the record in 
light of the additional evidence 
submitted. When the RO is satisfied that 
the record is complete, the claims should 
be adjudicated on the basis of all 
relevant evidence of record, as well as 
application of relevant laws and 
regulations. If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded the appropriate time period in 
which to respond. The record should then 
be returned to the Board for further 
appellate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


